*699Opinion of the Court
Per Curiam:
Upon approval by a board of review of his conviction of the wrongful use of a narcotic drug,1 the accused petitioned this Court, challenging the sufficiency of the evidence to support the finding.
The defense contests the scientific reliability of the Marquis, Frohde, and Mecke color reaction tests upon which identification of the drug was made. This issue is disposed of by our decision in United States v. Ford, 4 USCMA 611, 16 CMR 186, wherein we recognized both the reliability of such evidence and its sufficiency to support a finding of guilty.
The decision of the board of review is affirmed.

 Article 134, 50 USC § 728.